Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed " respectively registering the first partial k-space subset data and the second partial k-space subset data to a first portion of the third partial k-space subset data corresponding to positive echoes and a second portion of the third partial k-space subset data corresponding to negative echoes" in combination with the remaining claim elements as set forth in claims 1-9.	The prior art does not disclose or suggest the claimed "creating a first full k-space dataset related to both odd and even echoes by combining the first partial k-space subset data and the synthesized k-space lines related to odd echoes; creating a second full k-space dataset related to both odd and even echoes by combining the second partial k-space subset data and the synthesized k-space lines related to even echoes" in combination with the remaining claim elements as set forth in claims 10-13.	The prior art does not disclose or suggest the claimed "respectively register the first partial k-space subset data and the second partial k- space subset data to a first portion of the third partial k-space subset data corresponding to positive echoes and a second portion of the third partial k-space subset data corresponding to negative echoes" in combination with the remaining claim elements as set forth in claims 14-20.


Conclusion

Hinks et al (US 2012/0008842 A1) teaches a system and method of image artifact reduction using self-navigated real-time phase correction in EPI.
Madore (US 2002/0156364 A1) teaches artifact suppression in dynamic magnetic resonance imaging.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852